— Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Depart*1080ment by order of the Supreme Court, Orleans County [James E Punch, A.J.], entered February 19, 2013) to review a determination of respondent. The determination found after a tier III hearing that petitioner had violated various inmate rules.
It is hereby ordered that the determination is unanimously confirmed without costs and the petition is dismissed. Present — Scudder, EJ., Smith, Centra, Fahey and Peradotto, JJ.